 

Exhibit 10.2

December 14, 2015

David F. DeVoe

Senior Advisor

Twenty-First Century Fox, Inc.

1211 Avenue of the Americas

New York, NY 10036

Dear Dave:

This letter agreement (the “Letter Agreement”) is intended to constitute a
formal binding modification to your agreement dated as of November 15, 2004,
with 21st Century Fox America, Inc. (formerly known as News America
Incorporated) (“21CFA”), a wholly owned subsidiary of Twenty-First Century Fox,
Inc. (formerly known as News Corporation) (“21st  Century Fox”), as amended (the
“Agreement”) and shall confirm the terms and conditions which will apply to your
Agreement as of the date of this Letter Agreement. Capitalized terms used in
this Letter Agreement and not defined shall have the meanings given such terms
in the Agreement.

21CFA and you agree that the Agreement is hereby amended as follows:

1.      References in the Agreement to the “Chairman and Chief Executive Officer
of 21st Century Fox” and “Chief Executive Officer of 21st Century Fox” shall be
amended to be references to 21st Century Fox Executive Chairman Rupert Murdoch.

2.      Section 2 of the Agreement, as amended, states that the Term of
Employment shall mean the period from November 15, 2004 through December 31,
2015. 21CFA and you hereby agree to extend the Term of Employment for a period
of one year such that the Term of Employment shall mean the period through
December 31, 2016.

3.      21CFA and you hereby agree that you shall not be entitled to receive any
Annual Bonus and you shall not be eligible to receive a Performance-Based LTIP
award during the Term of Employment.

 

--------------------------------------------------------------------------------

 

By counter-signing this Letter Agreement, you acknowledge and agree to be bound
by the terms hereof.

 

Sincerely,

 

21ST CENTURY FOX AMERICA, INC.

 

 

By:

/s/ Janet Nova

Name:

Janet Nova

Title:

Executive Vice President and

Deputy General Counsel

 

Acknowledged and Agreed:

 

 

/s/ David F. DeVoe

David F. DeVoe

 

 